Citation Nr: 1702230	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2. Entitlement to an increased disability rating for service-connected migraine headaches, evaluated as 30 percent disabling prior to June 9, 2016 and as 50 percent disabling from June 9, 2016.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.  The current comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2016, the Board remanded for further development the claim for a higher rating for migraine headaches and the claim for service connection for an acquired psychiatric disorder.  Subsequently, in a September 2016 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted service connection for a depressive disorder and, in doing so, noted that the award was a full grant of the benefit sought.  Thus, this claim is no longer in appellate status.   

Also in the September 2016 rating decision, the AMC increased the rating for the Veteran's service-connected migraine headaches from 30 percent to 50 percent, effective June 9, 2016.  Thus, the issue pertaining to this disability is characterized as is reflected on the title page of this Remand.  

In November 2016, the Veteran filed a claim of entitlement to (TDIU), asserting that he was unable to work due to his service-connected migraine headaches.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, for reasons explained further below, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

In a statement dated in October 2016, the Veteran stated that his headaches and memory problems impacted his ability to maintain employment since July 2006.  He reported that in 2015 he was granted disability benefits from the Social Security Administration (SSA) with an effective date some time in 2009.  Thus, the SSA records are pertinent to the issues on appeal, and an attempt should be made to associate them with his VA claims file.  

An October 2015 VA examination provides a diagnosis of TBI and notes the Veteran's self-reported history of head injuries while boxing in service.  Notably, his service treatment records do not document boxing injuries, nor do his service personnel records indicate that he was on a boxing team in service.  Thus, while the October 2015 VA examiner noted that the Veteran may have TBI secondary to his boxing history during service, the examiner opined that the Veteran's TBI was not at least as likely as not incurred in or caused by service as there is no objective evidence of TBI or its residuals documented in the service treatment records.  

However, the October 2015 VA examination also shows that the Veteran reported a history of hospitalizations for boxing injuries during service, to include excessive nose bleeding in 1993 following a boxing match.  Thus, an attempt should be made to obtain any outstanding in-service hospital records.

Also, as for the issue of entitlement to TDIU, it is inextricably intertwined with the other issues being remanded herein as the Veteran contends that he is unable to work due to his migraine headaches and memory problems.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Further, given that the issue of entitlement to higher ratings for migraine headaches is currently before the Board and that the Veteran asserts that he is unable to work due to his headaches, the RO should develop a claim for TDIU in accordance with Rice.
Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met with regard to the issue of entitlement to a TDIU.  The Veteran should be sent a VCAA-compliant notice letter pertaining to this claim.  

Accordingly, the case is REMANDED for the actions listed below.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Issue to the Veteran a VCAA notice letter pertaining to the TDIU claim on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish an effective date for this claim, as outlined by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Contact the Veteran, and, with his assistance where necessary:  

(a) identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Any such available records should be associated with the Veteran's VA claims file.  

(b) ask that the Veteran provide any evidence in his possession corroborating his participation in boxing in service.  Such may include lay statements from friends and relatives, photographs, programs, orders, or certificates.  Specifically, ask the Veteran to provide the names, locations, and dates, by month and year, where he was hospitalized during service for head injuries to include injuries associated with being on a boxing team in service.  Afterwards, ask the National Personnel Records Center, Records Management Center, and any other appropriate records repository to search for any hospital records that the Veteran identifies.  

(c) obtain and associate all pertinent SSA records (decision(s) and supporting medical records) with the Veteran's VA claims file.  

Follow the 38 C.F.R. § 3.159(c) procedures for obtaining these records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  [The examiner is hereby informed that service connection has been granted for the following disabilities:  migraine headaches, depressive disorder, left hallux valgus, bilateral hearing loss, tinnitus, and right hallux valgus.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Finally, readjudicate the issues as are listed on the title page of this Remand.  For any claim not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

